PER CURIAM.
Melissa G. Cassidy appeals the final order denying her appeal of the denial of unemployment compensation benefits. We affirm because Cassidy filed her appeal twenty-four days after the date of the notice of mailing. Section 443.151(4)(b)(3), Florida Statutes (1995), provides that:
The parties shall be promptly notified of such referee’s decision; and such decisions shall be final unless, within 20 days after the date of mailing of notice thereof to the party’s last known address or, in the absence of such mailing, within 20 days after the delivery of such notice, further review is initiated pursuant to paragraph (c).
The record establishes that Cassidy did not appeal the decision within twenty days and that she does not dispute that the notice of appeal was untimely, only that she was confused about the deadlines. Accordingly, we are compelled to accept the appeals referee’s determination that the appeal was untimely and affirm the order. See Robinson v. Sun Bank & Trust Co., 685 So.2d 1325, 1326 (Fla. 2d DCA 1996).
Affirmed.
CAMPBELL, A.C.J., and PARKER and NORTHCUTT, JJ., concur.